EXHIBIT 10.2

 

THE PNC FINANCIAL SERVICES GROUP, INC.

ERISA EXCESS PENSION PLAN

 

Amended and Restated

(Effective as of April 6, 2004)

 

WHEREAS, The PNC Financial Services Group, Inc. (the “Corporation”) previously
adopted and presently maintains The PNC Financial Services Group, Inc. ERISA
Excess Pension Plan (the “Plan”), originally effective as of December 1, 1984,
and amended and restated the Plan in its entirety effective as of January 1,
1999;

 

WHEREAS, the Corporation desires to amend and restate the Plan in its entirety,
effective as of April 6, 2004, in order to reflect certain amendments adopted by
the Personnel and Compensation Committee of the Board of Directors of the
Corporation regarding delegation of authority and to make certain clarifications
deemed necessary or appropriate; and

 

WHEREAS, Section 8 of the Plan authorizes the Corporation to amend the Plan at
any time.

 

NOW, THEREFORE, in consideration of the foregoing, the Plan is hereby amended
and restated in its entirety to read as follows:

 

SECTION 1

 

DEFINITIONS

 

As used in this Plan, initially capitalized terms that are not otherwise defined
herein will have the meaning given to them in The PNC Financial Services Group,
Inc. Pension Plan as amended from time to time. The following words and phrases
will have the meanings assigned to them herein, unless the context otherwise
requires.

 

1.1 “Account” means the bookkeeping record used under this Plan solely to
communicate a Participant’s or Beneficiary’s Accrued Benefit expressed as a
single dollar amount.

 

1.2 “Change in Control” has the meaning assigned to such term in The PNC
Financial Services Group, Inc. Supplemental Executive Retirement Plan as amended
from time to time.

 

1.3 “Committee” means the committee appointed to administer the Pension Plan.

 

1.4 “Deferred Compensation Plan” means The PNC Financial Services Group, Inc.
and Affiliates Deferred Compensation Plan as amended from time to time.

 



--------------------------------------------------------------------------------

1.5 “Excess Benefits” means the difference between (A) the amount of an
Employee’s benefit under the Pension Plan computed without taking into
consideration the limitation on benefits contained in Section 401(a)(17) and
Section 415 of the Code and, effective January 1, 1999, computed as if
“Compensation” as defined in the Pension Plan included bonus amounts deferred
under the Deferred Compensation Plan and (B) the amount of an Employee’s benefit
actually computed under the Pension Plan.

 

For a Participant who incurred a Total Disability prior to 1999 and who, for
purposes of The PNC Financial Services Group, Inc. Supplemental Executive
Retirement Plan, was a “Participant” (as defined therein) as of December 31,
1998, Excess Benefits will also include the difference between (C) the aggregate
amount of the Participant’s benefit under the Pension Plan and this Plan
computed using Earnings Credits that reflect Compensation that, for any period,
is a pro rata portion of annual Compensation equal to the sum of (i) the rate of
base pay in effect at the time of Total Disability and (ii) variable pay
(limited as described in the definition of Compensation in the Pension Plan)
equal to the annual bonus amount earned for the calendar year prior to such
Total Disability, and (D) the aggregate amount of the Participant’s benefit
otherwise computed under the Pension Plan and this Plan.

 

1.6 “Participant” means any Employee who meets the eligibility criteria set
forth in Section 2 of the Plan.

 

1.7 “Pension Plan” means The PNC Financial Services Group, Inc. Pension Plan as
in effect on January 1, 1999 and as amended from time to time thereafter.

 

1.8 “Plan” means The PNC Financial Services Group, Inc. ERISA Excess Pension
Plan, which is the Plan set forth in this document, as amended from time to
time.

 

1.9 “Plan Manager” means any individual designated by the Committee to manage
the operation of the Plan as herein provided or to whom the Committee has duly
delegated any of its duties and obligations hereunder.

 

1.10 “Trust” means the grantor trust established by the Corporation to assist in
funding its obligations under the Plan.

 

SECTION 2

 

ELIGIBILITY FOR PARTICIPATION

AND CESSATION OF PARTICIPATION

 

An Employee who participates in the Pension Plan is eligible to participate in
this Plan if the Employee has Excess Benefits. If an Employee ceases to
participate in the Pension Plan, the Employee is no longer eligible to
participate in this Plan. Such Participant’s Account will be frozen as of the
date he or she ceases participation, except that interest will continue to be

 

-2-



--------------------------------------------------------------------------------

credited under Section 3 of the Plan. Such frozen benefit will be payable at the
same time and in the same manner as benefits otherwise payable under the Plan.

 

SECTION 3

 

BENEFITS

 

An Account will be established and maintained for each Participant to whom
Excess Benefits will be allocated. A Participant’s Account under this Plan will
be allocated Earnings Credits, Transitional Earnings Credits and Interest
Credits in the same manner as under the Pension Plan. In addition, a
Participant’s opening Account balance will be determined in the same manner as
under the Pension Plan.

 

SECTION 4

 

DISTRIBUTION

 

The benefits under this Plan are payable in accordance with all the terms and
conditions applicable to the Participant’s benefits under the Pension Plan.

 

The calculation of the amounts of optional forms of benefit will utilize the
same adjustment factors as used in the Pension Plan, and it is intended that
these factors will be monitored and amended as necessary to meet the provisions
of Treasury Regulation Section 3121(v)(2)-1(C)(2)(iii)(B)(3).

 

SECTION 5

 

TRUST FUND

 

No assets of the Corporation or any Employer will be segregated or earmarked in
respect to any benefits, and all such benefits will constitute unsecured
contractual obligations of the Employer. If the Corporation chooses to
contribute to the Trust to offset its obligation under this Plan, all assets or
property held by the Trust will at all times remain subject to the claims of the
general creditors of the Corporation or any Employer.

 

-3-



--------------------------------------------------------------------------------

SECTION 6

 

CLAIMS PROCEDURE

 

6.1 Initial Claim

 

Claims for benefits under the Plan will be filed with the Plan Manager. If any
Participant or Beneficiary claims to be entitled to a benefit under the Plan and
the Plan Manager determines that such claim should be denied in whole or in
part, the Plan Manager will notify such person of the Plan Manager’s decision in
writing. Such notification will be written in a manner calculated to be
understood by such person and will contain (i) specific reasons for the denial,
(ii) specific reference to pertinent Plan provisions, (iii) a description of any
additional material or information necessary for such person to perfect such
claim and an explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review. Such notification will be given within 90 days after the
claim is received by the Plan Manager. If such notification is not given within
such period, the claim will be considered denied as of the last day of such
period and such person may request a review of his or her claim.

 

6.2 Review Procedure

 

Within 60 days after the date on which a Participant or Beneficiary receives a
written notice of a denied claim (or, if applicable, within 60 days after the
date on which such denial is considered to have occurred), such person (or his
or her duly authorized representative) may (i) file a written request with the
Committee for a review of his or her denied claim and of pertinent documents and
(ii) submit written issues and comments to the Committee. The Committee will
notify such person of its decision in writing. Such notification will be written
in a manner calculated to be understood by such person and will contain specific
reasons for the decision as well as specific references to pertinent Plan
provisions. The decision on review will be made within 60 days after the request
for review is received by the Committee. If the decision on review is not made
within such period, the claim will be considered denied.

 

6.3 Claims and Review Procedure Not Mandatory After a Change in Control

 

After the occurrence of a Change in Control, the claims procedure and review
procedure provided for in this Section 6 will be provided for the use and
benefit of Participants who may choose to use such procedures, but compliance
with the provisions of this Section 6 will not be mandatory for any Participant
claiming benefits after a Change in Control. It will not be necessary for any
Participant to exhaust these procedures and remedies after a Change in Control
prior to bringing any legal claim or action, or asserting any other demand, for
payments or other benefits to which such Employee claims entitlement.

 

-4-



--------------------------------------------------------------------------------

SECTION 7

 

ADMINISTRATION; DELEGATION

 

The Committee will administer the Plan. The Committee will have the same rights,
powers and duties as specified in the Pension Plan.

 

The Board or the Personnel and Compensation Committee of the Board may, in its
sole discretion, delegate authority hereunder, including but not limited to
delegating authority to amend the Plan, to the extent permitted by applicable
law or administrative or regulatory rule.

 

SECTION 8

 

AMENDMENT AND TERMINATION

 

The Plan may be amended or terminated by the Board or the Personnel and
Compensation Committee of the Board at any time, and any Employer may withdraw
from further participation in the Plan at any time; provided, however, that no
such amendment, termination or withdrawal (each, a “Plan Change”) will, without
the consent of each affected Participant, reduce or in any way adversely affect
(i) the benefits payable hereunder with respect to a Participant who has
terminated employment with the Corporation or an Employer (as applicable) prior
to the date of such Plan Change or (ii) the amount of, or payment of, the
Accrued Benefit (as hereinafter defined) of any other Participant as of the date
of such Plan Change.

 

For purposes of this Section 8, the term “Accrued Benefit” means an amount equal
to the balance of a Participant’s Account immediately prior to the Plan Change.

 

After a Change in Control, the Plan may not be amended in any manner that
adversely affects the administration or payment of a Participant’s benefits
hereunder (including but not limited to the timing and form of payment of
benefits hereunder) without the consent of the Participant nor may the
provisions of this Section 8, Section 9 or, for purposes of this Plan, “Interest
Credits” as defined in the Pension Plan immediately prior to the Plan Change, be
amended after a Change in Control with respect to a Participant without the
written consent of the Participant; provided, however, that the failure of a
Participant to consent to any such amendment will not impair the ability of the
Board or the Personnel and Compensation Committee of the Board to amend the Plan
with respect to any other Participant who has consented to such amendment.

 

-5-



--------------------------------------------------------------------------------

SECTION 9

 

SUCCESSORS

 

In addition to any obligations imposed by law upon any successor(s) to the
Corporation and the Employers, the Corporation and the Employers will be
obligated to require any successor(s) (whether direct or indirect, by purchase,
merger, consolidation, operation of law, or otherwise) to all or substantially
all of the business and/or assets of the Corporation and the Employers to
expressly assume and agree to perform under this Plan in the same manner and to
the same extent that the Corporation and the Employers would be required to
perform under it if no such succession had taken place; in the event of such a
succession, references to “Corporation” and “Employers” herein will thereafter
be deemed to include such successor(s).

 

SECTION 10

 

GOVERNING LAW

 

This Plan will be governed according to the laws of the Commonwealth of
Pennsylvania, without reference to its conflict of laws provisions, to the
extent not preempted by federal law.

 

SECTION 11

 

FUNDING OF BENEFITS

 

In the sole discretion of the Corporation, the Corporation may establish a
grantor trust and make contributions thereto for the purpose of providing a
source of funds to pay benefits as they become due and payable hereunder;
provided, however, that no such trust will result in a Participant being
required to include in gross income for federal income tax purposes any benefits
payable hereunder prior to the date of actual payment. Notwithstanding the
establishment of any such trust, a Participant’s rights hereunder will be solely
those of a general unsecured creditor.

 

*                     *                     *

 

IN WITNESS WHEREOF, these amendments to and restatement of The PNC Financial
Services Group, Inc. ERISA Excess Pension Plan have been adopted by The PNC
Financial Services Group, Inc. by or pursuant to authority delegated by the
Personnel and Compensation Committee of its Board of Directors, effective as of
this 6th day of April, 2004.

 

-6-